REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: There is no teaching or suggestion in the prior art of the claimed combination having a controller architecture coupled to the MRF joystick resistance mechanism, the controller architecture configured to: selectively enable an operator adjustment of the joystick return position by a work vehicle operator; and when enabling the operator adjustment of the joystick return position, command the MRF joystick resistance mechanism to maintain the MRF resistance force at a predetermined level until the operator adjustment of the joystick return position is terminated; a controller architecture coupled to the MRF joystick resistance mechanism and to the JRP locking mechanism, the controller architecture configured to: when receiving an operator adjustment of the joystick return position, command the MRF joystick resistance mechanism to generate a maximum MRF resistance force substantially preventing movement of the joystick relative to the base housing; and command the MRF joystick resistance mechanism to remove the maximum MRF resistance force when the operator adjustment of the joystick return position is terminated; a joystick return position (JRP) locking mechanism at least partially contained in the base housing and coupled to the adjustable spring support, the JRP locking mechanism movable between a locked state preventing positional adjustment of the adjustable spring support and an unlocked state permitting positional adjustment of the adjustable spring support.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200125132 	discloses a control device for controlling an input apparatus, but fails to disclose command the MRF joystick resistance mechanism to maintain the MRF resistance force at a predetermined level until the operator adjustment of the joystick return position is terminated.
US 9341258 		discloses a return to neutral mechanism for a drive apparatus but fails to disclose the controller architecture configured to: selectively enable an operator adjustment of the joystick return position by a work vehicle operator.
US 9141126 		discloses a return to neutral mechanism for a hydraulic apparatus but fails to disclose a controller architecture coupled to the MRF joystick resistance mechanism, the controller architecture configured to: selectively enable an operator adjustment of the joystick return position by a work vehicle operator.
US 7197873 		discloses a return to neutral mechanism for hydraulic pumps but fails to disclose a controller architecture coupled to the MRF joystick resistance mechanism, the controller architecture configured to: selectively enable an operator adjustment of the joystick return position by a work vehicle operator; and when enabling the operator adjustment of the joystick return position, command the MRF joystick resistance mechanism to maintain the MRF resistance force at a predetermined level until the operator adjustment of the joystick return position is terminated.
US 20030098196 	discloses an input device having sensors, a return force, and a reaction force, but fails to disclose a joystick return position (JRP) locking mechanism at least partially contained in the base housing and coupled to the adjustable spring support, the JRP locking mechanism movable between a locked state preventing positional adjustment of the adjustable spring support and an unlocked state permitting positional adjustment of the adjustable spring support.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656